SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

943
TP 15-00391
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF CORINNE ZAJAC, PETITIONER,

                    V                             MEMORANDUM AND ORDER

NEW YORK STATE DIVISION OF HUMAN RIGHTS AND
SERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL
200 UNITED, RESPONDENTS.


LAW OFFICE OF LINDAY KORN, PLLC, BUFFALO (CHARLES L. MILLER OF
COUNSEL), FOR PETITIONER.

LAW OFFICES OF MAIREAD E. CONNOR, PLLC, SYRACUSE (MAIREAD E. CONNOR OF
COUNSEL), FOR RESPONDENT SERVICE EMPLOYEES INTERNATIONAL UNION, LOCAL
200 UNITED.


     Proceeding pursuant to Executive Law § 298 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Deborah A.
Chimes, J.], entered March 4, 2015) to review a determination of
respondent New York State Division of Human Rights. The determination
adopted the recommended order of the Administrative Law Judge
dismissing petitioner’s complaint.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: In this proceeding pursuant to Executive Law § 298,
petitioner seeks to annul the determination of respondent New York
State Division of Human Rights dismissing her complaint following a
public hearing. The determination adopted the findings of the
Administrative Law Judge (ALJ) who conducted the public hearing.
Substantial evidence supports the ALJ’s determination that petitioner
failed to meet her burden of establishing that respondent Service
Employees International Union, Local 200 United (Local 200), engaged
in unlawful discrimination by terminating her employment in
retaliation for filing an age discrimination complaint (see Matter of
Yu Zhang v New York State Div. of Human Rights, 70 AD3d 1414, 1415, lv
denied 14 NY3d 711). Inasmuch as petitioner failed to submit evidence
establishing that Local 200 further retaliated against her by denying
her severance benefits, or even to make any allegation with respect
thereto, we conclude that, contrary to petitioner’s contention, the
ALJ properly declined to consider such further retaliation in his
decision (see Matter of Bowler v New York State Div. of Human Rights,
77 AD3d 1380, 1382, lv denied 16 NY3d 709; see also Edwards v Board of
                                 -2-                           943
                                                         TP 15-00391

Trustees of Colgate Rochester Divinity School/Bexley Hall/Crozier
Theol. Seminary, 254 AD2d 709, 710).




Entered:   October 2, 2015                      Frances E. Cafarell
                                                Clerk of the Court